Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2020

                 Nos. 04-19-00714-CV, 04-19-00715-CV, & 04-19-00716-CV

    THE STATE OF TEXAS ex. rel. Todd A. Durden, In His Official Capacity as County
                                   Attorney,
                                   Appellant

                                               v.

  James T. 'Tully' SHAHAN, In His Official Capacities as County Judge; Mark Frerich, In His
 Official Capacity as County Commissioner; Joe Montalvo, In His Official Capacity as County
 Commissioner; Dennis Dodson, In His Official Capacity as County Commissioner; Tim Ward,
 In His Official Capacity as County Commissioner; Kinney County Commissioners Court and
                                       Kinney County,
                                         Appellees

                  From the 63rd Judicial District Court, Kinney County, Texas
                             Trial Court Nos. 4845, 4863, & 4866
                            Honorable Sid L. Harle, Judge Presiding

                                         ORDER

        On August 17, 2020, appellant filed a consolidated brief in appeals nos. 04-00714-CV,
04-00715-CV, and 04-00716-CV. On August 19, 2020, appellees filed a motion in each appeal
to strike the brief. Appellees complain that appellant filed a consolidated brief without
permission, the brief exceeds the word limit allowed by the Texas Rules of Appellate Procedure,
the Statement of Procedure improperly contains legal argument, and the brief contains either no
or improper citation to the reporter’s and clerk’s records. On August 19, 2020, appellant filed a
motion requesting an extension of word limits and that a consolidated brief be allowed.

         We GRANT appellant’s request to consolidate these appeals, and we DENY appellant’s
request for an extension of word limits. Appellees’ motion to strike appellant’s brief is
GRANTED. Appellant’s brief is STRICKEN, and appellant is ordered to file a brief that
complies with the Texas Rules of Appellate Procedure. Appellant’s brief is due on or before
October 2, 2020. Requests for an extension of time in which to file appellant’s brief will be
disfavored. Appellees’ briefs are due thirty days following the date upon which appellant’s
brief is filed.

                                                    _____ ____________________________
                                                    Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court